Citation Nr: 0122775	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-19 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of status post left knee internal derangement, 
currently rated as 10 percent disabling.  

2.  Evaluation of migraine headache, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from January 1981 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which service connection was granted 
for status post left knee internal derangement and migraine 
headache.  The evaluation for status post left knee internal 
derangement was increased to 10 percent in a March 2001 
rating decision.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the December 1997 rating decision as well as the 
October 1998 statement of the case (SOC) and the August 1999 
and March 2001 supplemental statements of the case (SSOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The VA examined the veteran in September 1997 and July 
2000.  

4.  The veteran's status post left knee internal derangement 
is manifested by slight impairment.  

5.  The veteran's migraine headache is manifested by no more 
than one occurrence per week and no objective findings on 
examination.



CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  The criteria for an evaluation in excess of 10 percent 
for status post left knee internal derangement have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2000).

3.  The criteria for an evaluation in excess of 10 percent 
for migraine headache have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§  Part 4, § 4.124a; 
Diagnostic Code 8100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The December 1997 rating decision as well as the 
October 1998 statement of the case (SOC) and the August 1999 
and March 2001 supplemental statements of the case (SSOC) 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC 
and SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in September 1997 and July 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Left Knee Internal Derangement  

The veteran's status post left knee internal derangement is 
currently rated as 10 percent disabling under Diagnostic Code 
5257 for other impairment of the knee.  Slight impairment of 
the knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent disability evaluation.  A 
20 percent evaluation requires moderate impairment and a 30 
percent requires severe impairment.  38 C.F.R. § 471a, 
Diagnostic Code 5257 (2000).  The Board observes that the 
words "mild", "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2000).  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.2, 4.6 
(2000).  

The evidence fails to indicate that the veteran suffers from 
symptoms equivalent to moderate left knee impairment as 
required for a 20 percent disability evaluation under 
Diagnostic Code 5257.  At the September 1997 VA examination 
the veteran's gait was normal and examination of the left 
knee revealed no tenderness, no deformity and no edema.  The 
November 1999 VA outpatient treatment record indicated that 
there was no clubbing or edema.  Moreover, at the July 2000 
VA examination there was no swelling, the joint was stable 
and the McMurray's test was negative.  The evidence is not 
indicative of moderate disability, which would warrant a 
higher rating under Diagnostic Code 5257.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, an increased rating 
is not warranted on the basis of these regulations.  In the 
opinion of the September 1997 VA examiner the functional loss 
due to pain in the left knee was moderate.  At the July 2000 
VA examination there was tenderness on the lateral aspect of 
the knee joint and the veteran had pain with standing knee 
bend at 45 degrees.  For these symptoms, the veteran is 
currently in receipt of a 10 percent evaluation.  Thus, the 
Board concludes that there is not pain, which warrants an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For 
these reasons, a higher evaluation is not warranted based on 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14. VAOGCPREC 23-97.  In VAOGCPREC 9-98 it was 
held that for a knee disability rated under Diagnostic Code 
5257 to warrant a separate rating for arthritis based on X-
ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  In other words, a compensable degree of 
limited motion under Diagnostic Codes 5260 and 5261 need not 
be shown; rather, a compensable rating may be granted, in 
addition to a rating for instability under Diagnostic Code 
5257, if there is X-ray evidence of arthritis and also 
painful motion under 38 C.F.R. § 4.59.  

However, x-ray findings have not confirmed the presence of 
arthritis in this case, the rule in Lichtenfels v. Derwinski, 
1 Vet. App. at 488, is not for application.  See also Hicks 
v. Brown, 8 Vet. App. 417, 420-21 (1995).  The September 1997 
VA x-rays showed that there was no bone or joint abnormality 
present and the veteran failed to report for the July 2000 VA 
MRI.  At the September 1997 VA examination the veteran's left 
knee extension was to 0 degrees and flexion was to 132 
degrees.  However, the November 1999 VA outpatient treatment 
record indicated that his extremities were within normal 
limits with full range of motion and the July 2000 VA 
examination revealed that there was normal range of motion of 
the left knee.  Thus, VAOGCPREC 9-98 is not applicable and 
the veteran is not entitled to an additional 10 percent 
evaluation for limitation of motion.  

The Board finds that the medical findings on examination are 
of greater probative value than the veteran's allegations 
regarding the severity of his status post left knee internal 
derangement.  The Board has reviewed all the evidence dating 
from the time of the original claim and has determined that 
at no time from that time to the present has the evidence 
supported a rating in excess of 10 percent for status post 
left knee internal derangement.  Fenderson, 12 Vet. App. at 
126.  Accordingly, the Board finds that a higher evaluation 
than 10 percent is not warranted for status post left knee 
internal derangement under the regulations.

Migraine Headache  

The veteran's migraine headache is currently rated as 10 
percent disabling under Diagnostic Code 8100.  Headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent evaluation.  
Headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months 
warrant a 30 percent evaluation.  Headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  38 C.F.R. § 4.124a; Diagnostic Code 8100 
(2000).

The preponderance of the evidence is against a higher 
evaluation for migraine headaches.  Objective evidence of any 
abnormality attributed to the headache disorder has not been 
shown.  At the September 1997 VA examination the veteran 
reported recurrent headaches.  Upon examination his nervous 
system was normal.  VA outpatient treatment records show that 
the veteran complained of migraine headaches in January 2000 
and April 2000.  He recounted up to one to two headaches per 
week, relieved with medication and rest, in January 2000.  On 
examination his pupils were equal, round and reactive to 
light and accommodation and his extraocular muscles were 
intact.  The veteran complained of a headache that lasted two 
weeks but had subsided in April 2000.  He indicated that he 
ran out of blood pressure medication and had more frequent 
headaches.  At the July 2000 VA examination he reported 
approximately one headache a week which had a duration of 
hours associated with nausea and positive phono and photopia, 
but not vomiting.  He described seeing a yellow dot during 
headaches.  The veteran indicated that going to a dark, 
quiet, cold room and the use of medication alleviated the 
headaches.  Bright lights aggravated his headaches.  On 
examination cranial nerves two through twelve were normal.  

The assigned 10 percent rating reflect the current disability 
picture.  Neurological examinations have been normal.  
Objective evidence of completely prostrating and prolonged 
attacks has not been presented.  Furthermore, there is no 
objective evidence of severe economic inadaptability.  

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 10 percent for migraine headache.  Fenderson, 12 
Vet. App. at 126.  Therefore, we find that the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


ORDER

An initial disability evaluation in excess of 10 percent for 
status post left knee internal derangement is denied.

An initial disability evaluation in excess of 10 percent for 
migraine headaches is denied.




		
C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

